 

Exhibit 10.2

 

TIVITY HEALTH, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT


This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated GRANT DATE,
is by and between Tivity Health, Inc., a Delaware corporation (the “Company”),
and Richard M. Ashworth (the “Grantee”).  Terms not otherwise defined herein
shall have the meanings given to them in the Grantee’s Employment Agreement,
dated May 20, 2020 (as may be amended from time to time, the “Employment
Agreement”).

 

Section 1.Restricted Stock Unit Award.  The Grantee is hereby granted 500,000
restricted stock units (the “Restricted Stock Units”).  Each Restricted Stock
Unit represents the right to receive one share of the Company's Common Stock,
$.001 par value (the “Stock”), subject to the terms and conditions of this
Agreement.  

 

Section 2.Vesting of the Award.  Except as otherwise provided in Section 3 and
Section 5 below, the Restricted Stock Units will vest at such times (each, a
“Vesting Date”) and in the amounts set forth below, as long as the Grantee is
serving as an employee of the Company on the Vesting Date.

 

Vesting Date

 

Number of Restricted Stock Units

One Year from Grant Date

Two Years from Grant Date

Three Years from Grant Date

 

 

250,000

125,000

125,000

 

The Company shall, in its sole discretion, issue (a) one share of Stock (in the
aggregate, such shares, the “Distributed Shares”), (b) cash in an amount equal
to the closing stock price per share of Stock on the Vesting Date or other date
on which the Restricted Stock Units vest pursuant to Section 3 or Section 5 (or
if such date is not a trading day, then on the last trading day immediately
preceding such date) or (c) a combination of cash and Stock (as described in
this Section 2), to the Grantee in settlement of each vested Restricted Stock
Unit  at or around the time the Restricted Stock Unit vests pursuant to this
Agreement. The Distributed Shares, if any, shall be represented by a certificate
or by a book-entry in the Company’s records.

 

Section 3.Forfeiture on Termination of Employment.  

 

3.1.Termination by the Company for Cause.  If the Grantee’s employment with the
Company is involuntarily terminated for Cause prior to the Vesting Date, then
all Restricted Stock Units that have not vested prior to the Date of Termination
will be forfeited and the Grantee shall have no further rights with respect to
such Restricted Stock Units. For purposes of this Agreement, the term “Date of
Termination” shall have the meaning set forth in the Employment Agreement.

 

3.2.Termination by the Company without Cause or by the Grantee for Good Reason.
If Grantee’s employment with the Company (a) is involuntarily terminated by the
Company without Cause, or (b) is terminated by the Grantee for Good Reason,
then, subject to Grantee’s execution of the release of claims in the form
attached to the Employment Agreement, all of the Restricted Stock Units will
become fully vested on the Date of Termination and such Restricted Stock Units
shall be settled promptly following the Vesting Date (as modified) as provided
in Section 2. For purposes of this Agreement, the terms “Cause” and “Good
Reason” shall have the meanings set forth in the Employment Agreement.

 

 

--------------------------------------------------------------------------------

 

3.3.Termination by Death or Disability.  If the Grantee’s employment with the
Company terminates by reason of death or Disability (as defined in the
Employment Agreement), then all of the Restricted Stock Units will become fully
vested on the Date of Termination and such Restricted Stock Units shall be
settled promptly following the Vesting Date (as modified) as provided in Section
2.

 

3.4.Other Termination.  Subject to Section 5.2, if the Grantee’s employment with
the Company terminates for any reason other than as described in Sections 3.1
through 3.3 above (or if Grantee fails to execute the release of claims in the
form attached to the Employment Agreement, if applicable), then all Restricted
Stock Units that have not vested prior to the Date of Termination will
immediately thereupon be forfeited and the Grantee shall have no further rights
with respect to such Restricted Stock Units.


Section 4.Voting Rights and Dividends.  The Grantee shall be credited with cash
dividend equivalents with respect to each Restricted Stock Unit outstanding at
the time (and in the amount) of any payment of dividends to stockholders on a
share of Stock, and such dividend equivalents shall accumulate and be paid (in
cash, without interest) to the Grantee when and only if the Restricted Stock
Units to which they relate become vested and are settled in accordance with this
Agreement.  The Grantee shall not have any voting rights with respect to the
Stock underlying the Restricted Stock Units prior to the issuance of the
Distributed Shares.  A holder of Distributed Shares shall have full dividend and
voting rights as a holder of Stock.

 

Section 5.Restrictions on Transfer; Change in Control.

 

5.1.General Restrictions.  The Restricted Stock Units shall not be transferable
by the Grantee (or his legal representative or estate, as applicable) other than
by will or by the laws of descent and distribution.  The terms of this Agreement
shall be binding on the executors, administrators, heirs and successors of the
Grantee.

 

5.2.Change in Control.  

 

(a)If in connection with a Change in Control, the acquiring corporation  (or
other successor to the Company in the Change in Control) assumes the Restricted
Stock Units, Grantee shall continue to vest in (and receive settlement of) the
Restricted Stock Units as provided in Sections 2 and 3 hereof; provided, that if
Grantee’s employment with the Company (or its successor company) (a) is
involuntarily terminated within 12 months following a Change in Control without
Cause, or (b) is terminated by the Grantee for Good Reason within 12 months
following a Change in Control, all restrictions imposed on the Restricted Stock
Units shall thereupon lapse, the Restricted Stock Units will become fully
vested, and the Company (or its successor company) shall thereupon settle the
Restricted Stock Units in accordance with Section 2.

 

(b)If in connection with a Change in Control, the acquiring corporation (or
other successor to the Company in the Change in Control) does not assume the
Restricted Stock Units, then the Restricted Stock Units shall vest and be
settled in Stock issued to the Grantee immediately prior to the Change in
Control.

 

(c)For purposes of this Agreement, a “Change in Control” has the meaning set
forth

in the Company’s Second Amended and Restated 2014 Stock Incentive Plan (the
“Incentive Plan”).

 

Section 6.Restrictive Agreement.  As a condition to the receipt of any
Distributed Shares, the Grantee (or his legal representative or estate or any
third party transferee, as applicable), if the Company so requests, will execute
an agreement in form satisfactory to the Company in which the Grantee or such
other

2

 

--------------------------------------------------------------------------------

 

recipient of the shares represents that he or she is purchasing the shares for
investment purposes, and not with a view to resale or distribution.  

 

Section 7.Restricted Stock Units Award Subject to Recoupment Policy. The award
of Restricted Stock Units is subject to the Tivity Health, Inc. Compensation
Recoupment Policy (the “Policy”), and such Restricted Stock Units, or any amount
traceable to the award of Restricted Stock Units, shall be subject to the
recoupment obligations described in the Policy.

 

Section 8.Adjustment.  In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Stock, the
number of Restricted Stock Units subject to this Agreement shall be equitably
and proportionately adjusted by the Compensation Committee (the “Committee”) of
the Board of Directors of the Company in a manner that leaves Grantee in the
same or better economic position after such adjustment as compared to prior to
such adjustment.

 

Section 9.Tax Withholding.  The Company shall have the right to require the
Grantee to remit to the Company, or to withhold from wages or other amounts
payable to the Grantee, an amount necessary to satisfy any federal, state and
local withholding tax requirements attributable to the vesting and payment of
the Restricted Stock Units prior to the delivery of the Distributed Shares, or
cash, as applicable, or may withhold from the Distributed Shares an amount of
Stock having a Fair Market Value (as such term is defined in the Incentive Plan)
equal to such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

Section 10.Confidentiality, Non-Solicitation and Non-Compete.  In the event
Grantee is adjudged, by final ruling of a court of competent jurisdiction, to
have breached any confidentiality, non-solicitation or non-compete covenants to
which he is subject, the Restricted Stock Units shall immediately thereupon
expire and be forfeited, and the Company shall be entitled to seek other
appropriate remedies it may have available in connection with such breach.  

 

Section 11.Miscellaneous.

 

11.1.Entire Agreement.  This Agreement and the Employment Agreement contain the
entire understanding and agreement between the Company and the Grantee
concerning the Restricted Stock Units granted hereby, and supersedes any prior
or contemporaneous negotiations and understandings.  The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Restricted Stock Units, either orally or in writing, that are not included in
this Agreement and/or the Employment Agreement.

 

11.2.Employment.  By entering into this Agreement, the Company does not give the
Grantee any right to continue to be employed by the Company or to be entitled to
any remuneration or benefits not set forth in this Agreement or the Employment
Agreement.  

 

11.3.Captions.  The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience.  They do not define, limit, construe,
or describe the scope or intent of the provisions of this Agreement.

 

11.4.Counterparts.  This Agreement may be executed in counterparts, each of
which when signed by the Company and the Grantee will be deemed an original and
all of which together will be deemed the same Agreement.

 

3

 

--------------------------------------------------------------------------------

 

11.5.Notice.  All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To the Company:Tivity Health, Inc.

701 Cool Springs Blvd

Franklin, Tennessee 37067

 

To the Grantee:

Richard M. Ashworth

(Grantee name and address)

Address on File

 

at Tivity Health

 

 

 

11.6.Amendment.  The Committee may amend the terms of this Agreement,
prospectively or retroactively, but, subject to Section 8 above, no such
amendment shall impair the rights of the Grantee hereunder without the Grantee's
consent.

 

11.7.Governing Law.  This Agreement shall be governed and construed exclusively
in accordance with the law of the State of Delaware applicable to agreements to
be performed in the State of Delaware to the extent it may apply.

 

11.8.Validity; Severability.  If, for any reason, any provision hereof shall be
determined to be invalid or unenforceable, the validity and effect of the other
provisions hereof shall not be affected thereby.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.  If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.

 

11.9.Interpretation; Resolution of Disputes; Section 409A.

 

(a)It is expressly understood that the Committee is authorized to administer,
construe and make all determinations necessary or appropriate to the
administration of this Agreement, all of which shall be binding upon the
Grantee.  Any dispute or disagreement which may arise under, or as a result of,
or in any way related to, the interpretation, construction or application of
this Agreement shall be determined by the Committee.  Any determination made
hereunder shall be final, binding and conclusive on the Grantee and the Company
for all purposes absent manifest error.

 

(b)Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the settlement of the Restricted Stock Units
(including any dividend equivalent rights) to be made to the Grantee pursuant to
this Agreement is intended to qualify as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the U.S. Treasury Regulations and this Agreement shall
be interpreted consistently therewith.  However, under certain circumstances,
settlement of the Restricted Stock Units or any dividend equivalent rights may
not so qualify, and in that case, the Committee shall administer the grant and
settlement of such Restricted Stock Units and any dividend equivalent rights in
strict compliance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  Further, notwithstanding anything herein to the contrary,
if at the time of a Grantee’s termination of employment with the Company, the
Grantee is a “specified employee” as defined in Section 409A of the Code, and
the deferral of the

4

 

--------------------------------------------------------------------------------

 

commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of service is necessary in order to prevent the imposition
of any accelerated or additional tax under Section 409A of the Code, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Grantee) to the minimum extent necessary to
satisfy Section 409A of the Code until the date that is six months and one day
following the Grantee’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code), if such payment
or benefit is payable upon a termination of employment.  Application of the term
“termination of employment” or similar terms shall be interpreted consistently
with the definition of “separation from service” within the meaning of Section
1.409A-1(h) of the U.S. Treasury Regulations. Each payment of Restricted Stock
Units (and related dividend equivalent rights) constitutes a “separate payment”
for purposes of Section 409A of the Code. If the Restricted Stock Units
constitute deferred compensation and are subject to Section 409A of the Code, if
a release is required for settlement of Restricted Stock Units and if the period
in which to consider and revoke the release begins in one taxable year and ends
in a second taxable year, such settlement shall not occur until the second
taxable year. Notwithstanding anything in this Agreement to the contrary,
Grantee is solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on him, or in respect of any payment or benefit
delivered in connection with this Agreement (including any taxes and penalties
under Section 409A of the Code), and the Company shall not have any obligation
to indemnify or otherwise hold Grantee harmless from any or all such taxes or
penalties.

 

11.10.Successors in Interest.  This Agreement shall inure to the benefit of and
be binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Grantee’s legal representative and permitted assignees.  All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee’s heirs, executors,
administrators, successors and assignees.  

 

 

[remainder of page intentionally left blank; signature page follows]




5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused the Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.

 

 

TIVITY HEALTH, INC.

 

 

Name:

Title:

 

 

GRANTEE: Richard M. Ashworth

 

 

Online Grant Acceptance Satisfies

Signature Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 